Citation Nr: 1041595	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-39 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death of the 
Veteran.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1941 to May 1942 
and from September 1942 to April 1946.  The Veteran died in 
September 2004.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.   

In June 2007, the appellant testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

In August 2007, the Board denied the appellant's claim.  The 
appellant subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2010 Memorandum 
Decision, the Court vacated the Board's decision and remanded the 
case for action consistent with the directives contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  To establish service connection for cause of 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010). 

The Veteran was service connected for gunshot wounds to the right 
arm and chest.  He died in September 2004.  The Certificate of 
Death notes that the cause of death was cerebrovascular accident.  

The appellant testified that the Veteran was very weak and was 
always complaining of chest pain before he died.  She also 
testified that the Veteran was bedridden before he died because 
his service connected gunshot wounds made him weak, which 
contributed to his death.  The Board acknowledges that the 
Appellant is competent to testify to what she observed.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (a 
lay person was competent to provide testimony as to nexus) citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, the Board is unable to ascertain whether the Veteran's 
complaints of chest pain were related to his service connected 
disabilities and/or contributed to his death.  In light of the 
foregoing, the Board finds that a VA opinion is warranted in this 
case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when 
the medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes that additional VCAA notice requirements may 
attach in the context of a claim for DIC benefits based on 
service connection for the cause of death.  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 
277 (Fed. Cir. May 19, 2009).  The content of the 38 U.S.C.A. § 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  In the instant case, the VCAA 
letter provided to the appellant in November 2004 did not comply 
with these requirements.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the appellant 
with specifically tailored notice of the 
information and evidence needed to establish 
a claim for service connection for the cause 
of the Veteran's death, as outlined by the 
Court in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In particular, provide her with 
updated notice of what evidence has been 
received and not received by VA, as well as 
who has the duty to request evidence, and 
what development must be undertaken by VA in 
accordance with applicable case law.

2.	Then, the AMC/RO should arrange for the 
claims folder to be reviewed by a VA 
physician with appropriate expertise for a 
medical opinion.  The reviewing physician 
should note in his or her report that a 
review of the claims file was undertaken.  
Based on a review of historical records and 
generally accepted medical principles, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more), or unlikely (i.e., a 
probability of less than 50 percent) that the 
Veteran's service-connected gunshot wounds to 
the right arm and chest, or any other service 
connected disability, substantially or 
materially contributed (i.e. aided or lent 
assistance) to his death.  The physician is 
requested to provide a rationale for any 
opinion expressed.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated, along 
with a discussion addressing why an opinion 
cannot be rendered.

3.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the appellant, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the appellant and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


